Whiteside, J.,
concurring in part and dissenting in part. Although I concur in parts I and III of the opinion, and to that extent in the judgment, I must dissent from part II of the opinion.
R. C. 5733.04(1) (5) permits an exclusion “for the first taxable year on which the tax provided for in section 5733.-06 of the Revised Code is computed on the corporation’s net income.” The Board of Tax Appeals denied any appliea*146tion of tMs provision except in the year of its enactment, thereby amending and changing the exclusion to one effective only during the first taxable year ending after the effective date of the Act irrespective of the method of computation of the tax liability. Under this method some taxpayers received benefit of the exclusion and others, including appellant, did not.
The plain and clear meaning of the exclusion of R. C. 5733.04(1) (5) is that the taxpayer is entitled to the exclusion “for the first taxable year on which the tax is computed” on the taxpayer’s net income. (Emphasis added.) This means the first taxable year on which the taxpayer’s tax liability is determined by a computation on net income, rather than by a computation on net worth.
In determining tax liability, many computations are required; however, the clear purpose of the statute is to permit the exclusion for the first taxable year that tax liability is determined by a computation upon net income. The Board of Tax Appeals denied appellant an exclusion clearly provided by law and in effect deleted the exclusion provision from the statute for all years subsequent to the year of its adoption regardless of the basis of computation of tax liability.
Therefore, the decision of the Board of Tax Appeals being unlawful in this respect should be modified accordingly.
HebbeRT, J., concurs in the foregoing concurring and dissenting opinion.